EDMONDS, J.,
specially concurring.
The majority says:
“In her second assignment of error, wife argues that the trial court erred in allowing husband to reduce his child support obligation by accounting for his direct contribution of clothing to the children. In the light of our disposition of the first assignment of error, this question is moot. However, because the trial court may be faced with this question again on remand, we address it briefly.
“The parties have had frequent disagreements regarding child support and who should pay for the children’s clothing. It is difficult to imagine just how disputes on the annual ‘accounting’ for clothing purchased by husband would be resolved. Without an agreement between the parties that would specifically allow for a direct contribution of services or clothing in lieu of child support, to allow husband to offset his child support obligation by a direct contribution of clothing will complicate the situation and will very likely result in ‘frequent resort to the court’ to settle future disputes. * * * The trial court should not reproduce this kind of child support award on remand.” 109 Or App at 314-15. (Emphasis supplied; citation omitted.)
The majority implies that we would uphold an agreement that would “specifically allow for a direct contribution of services or clothing in lieu of child support.” 109 Or App at 315. That statement is not necessary to the majority’s result, and I do not agree with the implication that a trial court should approve that kind of agreement. Not only would such an agreement become the subject of future litigation, but it also would create problems for the docketing and satisfaction of judgments.
ORS 107.135(5) provides that the dissolution decree is a final judgment as to any installment or payment of money that has accrued. A court does not have the power to set aside, alter or modify the decree as to accrued installments. Oregon courts have consistently held that a court has no authority to order the satisfaction of an accrued and unpaid child support judgment on the basis of equitable considerations. See Eagen and Eagen, 292 Or 492, 640 P2d 1019 (1982); Sheldon and Sheldon, 82 Or App 621, 728 P2d 946 (1986), rev den 302 Or 615 (1987); Bryant and Bryant, 70 Or App 443, 689 P2d 1025 *318(1984); Alspaugh and Alspaugh, 44 Or App 505, 605 P2d 1386 (1980).
Approval of the kind of agreement mentioned by the majority will result in court records that reflect unsatisfied judgments, criminal and contempt proceedings against the obligor and garnishment and execution proceedings against the obligor’s assets. There is no way to satisfy child support obligations under such agreements on the judgment record, except by requiring the obligee to file periodic satisfactions. Requiring periodic satisfactions would very likely lead to more litigation.
Moreover, trial courts have an affirmative responsibility to approve only property settlement agreements that facilitate the administration of statutorily mandated obligations, such as the payment of child support. Contrary to the majority’s suggestion, trial courts should rarely approve such agreements and, then, only under circumstances that make it impractical for child support to be paid in a manner that creates a record of payment.
For these reasons, although I concur with the majority’s result, I disassociate myself from the majority’s implication regarding the approval of agreements for the payment of support that would not require that payments be reflected in the judicial record.